Title: Thomas Jefferson to Benjamin W. Crowninshield, 5 January 1818
From: Jefferson, Thomas
To: Crowninshield, Benjamin W.


                    
                        Dear Sir
                        Monticello
Jan. 5. 18.
                    
                    Your favor of Dec. 26. has been recd as had been also in due time that of Sep. 20., on the subject of mr Cathalan’s resignation of the office of Consul at Marseilles, & of mr Dodge’s succession to him. I had also recieved letters of the same tenor from your late most worthy brother, written from Marseilles, and from mr Bentley of Salem.
                    While the President was at his seat in my neighborhood in Sep. last I recieved a letter from mr Cathalan stating some grounds of umbrage and indeed of very marked displeasure which Commodore Chauncey had concieved against him, with threats of representations which he should make to the government; and that all his endeavors to remove the dissatisfaction had been unsuccesful. he ascribed this entirely to the intrigues of a mr Fitch, a merchant there who wished to supplant him in his office. the tone of mr Cathalan’s letter induced me to suspect that he was under great apprehensions that such might be the influence of the commodore here, & such his credit with the government as to procure his removal; and under the apprehension probably of this disgrace, he had inclosed me a letter of resignation, addressed to the Secretary of State, but subject in it’s use to my discretion. he at the same time wrote so warmly in favor of mr Dodge, whom he wished to succeed him, as to make me doubt, whether it might not be his real desire to retire, if he could have a friendly successor. I communicated these papers to the President, and stated to him that mr Cathalan had been acting as Consul for the US. now 40. years, at first & during the revolution under his father who was appointed by Dr Franklin, & after that under appointments to himself directly from the old Congress & Genl Washington: during 30. years of which time he had been under my own inspection, & in personal and intimate friendship with myself; that thro’ all that time his conduct had not only been correct, but ever zealous & meritorious; & that I feared not, on my own knolege of him to vouch that it had been so in the instance recently occurring. the President, on consideration of these papers, & representations, declared he saw nothing in the case which ought to endanger mr Cathalan, & was so good as to add that nothing should in any event be done to his prejudice, without my previous information. on this I thought it due to the character & services of M. Cathalan, & indeed to the character of the US. for justice to it’s officers, to withold the letter of resignation, & to let M. Cathalan know that he was safe in the good opinion of the government, & that if any apprehensions of the contrary had entered into the motives for his resignation, he might consider that as non-avenu, & continue his services, on the assurance that they would be acceptable to the government & under the protection of it’s justice: but, if he really wished, on grounds personal to himself, & on which he alone had the right to decide, to retire from his office, that mr Dodge’s qualifications were, in my opinion, so strongly placed before the government, that, as well on their own strength, as on that of the wishes of M. Cathalan himself, his prospects could not but be favorable.
                    Under these circumstances, dear Sir, I earnestly request that time may be given me to recieve M. Cathalan’s answer, which I have no doubt will be prompt. if his desire to retire is for his own personal ease, the point of honor being salved, by leaving the decision to himself, he will repeat his request for permission to resign; & if he does it thro’ me, it’s communication to the government shall be without a moment’s delay; & mr Dodge will have all the wishes of my heart that his worth & qualifications, so strongly vouched by yourself, your excellent brother, mr Bentley, & by mr Cathalan himself, may be viewed as favorably by the government, as they are by me; on the other hand, should it be M. Cathalan’s desire to continue, it was certainly not within the view of mr Dodge prematurely to press on the heels of his friend; & the rather as the longer he continues by his correct conduct to merit the succession, the more certain he will be to recieve it at full maturity. asking therefore your indulgence for my friend on this occasion, I pray you to continue to me the happiness of your esteem, under the assurance that mine for yourself, & the several members of your family, the lamented dead, as well as the living, is sincere and indelible.
                    Th: Jefferson
                